USDC IN/ND case 3:20-cv-00690-JD-MGG document 15 filed 08/17/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 STEPHEN TRACY WILLIAMS,

               Plaintiff,

                      v.                          CAUSE NO. 3:20-CV-690-JD-MGG

 WEXFORD MEDICAL INC, et al.,

               Defendants.

                                 OPINION AND ORDER

       Stephen Tracy Williams was a prisoner without a lawyer when he filed his

original complaint. ECF 1. He was released from prison and granted leave to proceed in

forma pauperis in this lawsuit. See ECF 10 & ECF 12. The court screened that complaint

and determined that it did not state any claims. ECF 13. However, Williams was

granted leave to file an amended complaint. Id. He has now done so, and the court will

proceed to screen it. ECF 14. “A document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

       The amended complaint is substantively similar to the original complaint.

Williams alleges that between April 2020 and August 2020 his rights were violated
USDC IN/ND case 3:20-cv-00690-JD-MGG document 15 filed 08/17/21 page 2 of 4


while he was incarcerated at the Westville Correctional Facility (WCF). Specifically, he

claims that during his time in segregation, the toilet ran over several times, and officers

let the water dry on the floor. He tested negative for Covid-19, but he was subsequently

moved into a cell that a prisoner who had tested positive had just left. He was not given

hazmat gear to clean it. Later, he was taken to “IC gym,” where there were multiple

offenders with only one toilet and one shower. ECF 14 at 3. He was allegedly exposed to

black mold and fungus, and the air was not clean.

       Because he has diabetes, Williams takes insulin each day in the morning and in

the evening. One day, he did not receive his insulin until noon, which resulted in his

blood sugar being “over 500.” Id. at 2. He had a seizure, and his speech was slurred.

Officers called for help, but the nurse did not respond until they had called three times.

When she did respond, she sent Williams a bologna sandwich.

       Williams has sued Wexford Medical, Inc. (Wexford) and the “Wexford

Correctional Facility Staff” for injunctive relief in the form of “chang[ing] there (sic)

disrespectful I don’t care attitude.” Id. at 4.

       A person alleging a violation of a federal right may bring a civil action under 42

U.S.C. § 1983 to remedy that violation. That said, as noted in the court’s prior order,

§ 1983 has limits on the types of violations it covers and on the people or entities that

may be sued. Williams has still not named a defendant who is amenable to suit

regarding these claims. He has again named Wexford, the private company that

employs medical staff at WCF. A private company may be held liable for constitutional

violations when it performs a state function. See Hildreth v. Butler, 960 F.3d 420, 422 (7th


                                                  2
USDC IN/ND case 3:20-cv-00690-JD-MGG document 15 filed 08/17/21 page 3 of 4


Cir. 2020). However, there is no general supervisory liability under 42 U.S.C. § 1983,

and Wexford cannot be held liable solely because it employs the medical professionals

involved in his care. J.K.J. v. Polk Cty., 960 F.3d 367, 377 (7th Cir. 2020). Additionally, a

private company performing a public function can also be held liable to the same extent

as a government actor under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S.

658 (1978). See Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Here, however,

Williams does not plausibly allege Wexford has an official policy of providing

inadequate medical care to inmates, or that there was an unconstitutional policy or

practice that caused an injury. He will not be permitted to proceed against this

corporate defendant.

       He also names the WCF “facility staff” as a defendant, but he has not named any

individual defendants. He cannot proceed against the facility staff as a whole because

this is the equivalent of including an unnamed defendant. “[I]t is pointless to include

lists of anonymous defendants in federal court; this type of placeholder does not open

the door to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the

plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (citations omitted).

Moreover, there is no general respondeat superior liability under 42 U.S.C. § 1983. See

Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). “[P]ublic employees are responsible

for their own misdeeds but not for anyone else’s.” Id. “Only persons who cause or

participate in the violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir.

2007). Thus, the complaint does not state a claim against the WCF facility staff.




                                               3
USDC IN/ND case 3:20-cv-00690-JD-MGG document 15 filed 08/17/21 page 4 of 4


       Finally, Williams seeks only injunctive relief in this lawsuit. However, that

request is moot because he is no longer at WCF or subject to medical care by Wexford.

See e.g. Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996) (“If a prisoner is transferred to

another prison, his request for injunctive relief against officials of the first prison is

moot unless he can demonstrate that he is likely to be retransferred.”). Here, there is no

indication Williams will return to WCF. Although it is possible he could commit

another crime and be re-attested, that is mere speculation.

       For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

because the amended complaint does not state a claim.

       SO ORDERED on August 17, 2021

                                                   /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                               4
